Citation Nr: 0722695	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-01 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1999 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran also initiated an appeal as to the claim of 
service connection for hypertension, and this claim was 
addressed in a December 2005 Statement of the Case.  In his 
January 2006 Substantive Appeal, however, the veteran limited 
his appeal to the claims of service connection for bilateral 
ankle and left wrist disorders.

In October 2006, the veteran was afforded a Video Conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran contends that he incurred left wrist and 
bilateral ankle disorders during active duty when the served 
as a martial arts instructor, and the Board observes that the 
record contains a March 2005 medical opinion from the 
veteran's VA physician noting that the veteran has bilateral 
ankle and wrist osteoarthritis due to injuries incurred 
during active duty service.

Given this opinion, apparently based on a history reported by 
the veteran, the Board finds that a VA orthopedic examination 
addressing the nature and etiology of his claimed disorders 
is "necessary" under 38 U.S.C.A. § 5103A(d), as there 
exists a reasonable possibility that the examination findings 
may be favorable to the veteran.  See generally Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Concurrently, the Board finds that additional medical 
records, if available, should be requested from the 
Clarksburg, West Virginian VA Medical Center (VAMC).  The 
veteran indicated ongoing medical treatment from that 
facility during his October 2006 Video Conference hearing.  
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  A specific request should be 
made to the Clarksburg VAMC for all 
records dated since March 2006.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his bilateral ankle and left 
wrist disorders.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis for each ankle and left wrist 
disorder shown upon examination.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that each diagnosed 
disorder, if present, is related to the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for bilateral ankle 
and left wrist disorders should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





